UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1490


YI DONG CHEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 20, 2011               Decided:   March 1, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edmund Rowan, Yueh-Mei Wu Rowan, ROWAN & ASSOCIATES, PC,
Fairfax, Virginia, for Petitioner. Tony West, Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Stefanie A.
Svoren,   Office  of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yi Dong Chen, a native and citizen of China, petitions

for   review    of    an     order      of   the     Board     of    Immigration       Appeals

affirming the Immigration Judge’s denial of his applications for

relief from removal.

            Chen challenges the determination that he failed to

establish      eligibility      for      asylum.          To    obtain    reversal       of    a

determination        denying    eligibility           for    relief,     an    alien     “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”          INS    v.     Elias-Zacarias,           502    U.S.     478,     483-84

(1992).     We have reviewed the evidence of record and conclude

that Chen fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Chen cannot meet

the more stringent standard for withholding of removal.                                Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).

            Accordingly,           we    deny       the   petition     for     review.        We

dispense    with      oral     argument         because        the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED



                                                2